MEMORANDUM **
Freddie Fletcher, an attorney, appeals pro se from the district court’s judgment dismissing for lack of subject matter jurisdiction his action under 42 U.S.C. § 1983 challenging on constitutional grounds a final judgment rendered against him by the California Supreme Court. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s jurisdictional dismissal based on the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003). We affirm.
Fletcher contends that the Rooker-Feldman doctrine should not apply because the state court lacked subject matter jurisdiction and rendered a void judgment. We disagree. See Doe v. Mann, 415 F.3d 1038, 1043 n. 6 (9th Cir.2005) (“Rooker-Feldman applies where the plaintiff in federal court claims that the state court did not have jurisdiction to render a judgment.”). The district court properly concluded that the Rooker-Feldman doctrine barred Fletcher’s action because it is a “forbidden de facto appeal from a judicial decision of a state court,” and raises constitutional claims that are “inextricably intertwined” with that prior state court decision. Noel, 341 F.3d. at 1158.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.